Per Curiam : Upon application being made in the county court of Vermilion county by the county collector for judgment against appellant for delinquent taxes for the year 1909, objection was made to that part of the hard road tax for the town of Ellwood which was in excess of one dollar for each $100 of one-fifth of the full value of the property of the appellant as fixed by the assessment of 1909. The town of Ellwood, by a vote taken at the annual election in April, 1907, authorized a levy of one dollar per annum on each $100 of the assessed value of the property in that town for a period of five years. The court overruled the objection and entered judgment, from which appellant has prayed and perfected this appeal. The sole question raised is the one determined in People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 327.) As our conclusion in that case is decisive of the question here presented, the judgment of the county court is affiimed. Judgment affirmed.